Case: 2:20-cv-03843-MHW-KAJ Doc #: 20-1 Filed: 08/19/20 Page: 1 of 1 PAGEID #: 118




    On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                     the District of Columbia Bar does hereby certify that



                                 John M Gore
        was duly qualified and admitted on December 11, 2006 as an attorney and counselor entitled to
                      practice before this Court; and is, on the date indicated below, a(n)
                                ACTIVE member in good standing of this Bar.




                                                                            In Testimony Whereof,
                                                                        I have hereunto subscribed my
                                                                        name and affixed the seal of this
                                                                             Court at the City of
                                                                         Washington, D.C., on August
                                                                                   19, 2020.




                                                                              JULIO A. CASTILLO
                                                                                Clerk of the Court




                                                                    Issued By:
                                                                             District of Columbia Bar Membership




  For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                      memberservices@dcbar.org.
